Title: To George Washington from Charles Fierer, 14 September 1793
From: Fierer, Charles
To: Washington, George


          
            Sir
            Dumfries [Va.] Sept. 14th 1793
          
          I received your Excellency’s answer to my letter, of the 7th of July last, which induces me to hope that (as this favourable opportunity
            offers) your Excellency will be kindly pleased to indulge me with a copy of the letter,
            which was the object of my former application; The letter was dated (I think) sometime
            in August 1778—Head quarters, at the White plains, and directed to Henry Laurens Esqr.
            then President of Congress. I have the Honour to remain
            with profound respect, Your Excellency’s most humble & most obedient Servant
          
            Charles FiererLate Capt. of the Virginia State Cavalry
          
        